DETAILED ACTION
The communication dated 12/15/2020 has been entered and fully considered.
Claims 1-12 are pending with claims 6-12 being withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-5, in the reply filed on 12/15/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuessler (U.S. PGPUB 2003/0018387), hereinafter SCHUESSLER, in view of Forsell (U.S. PGPUB 2009/0210056), hereinafter FORSELL, and Schörghuber et al. (U.S. 5,865,237), hereinafter SCHORGHUBER.
Regarding claim 1, SCHUESSLER teaches: A method for manufacturing a breast implant (see Abstract and [0003; 0027]), the method comprising: producing a silicone shell ([0005]) of the breast implant by rotating a mold (mold (100) [0021]) containing a silicone material to evenly spread the silicone material over an inner surface of the mold (see figure 1 items 20 and 50 as described in [0005 and 0021]); and subsequently, forming in the shell an elastic filler material ([0032]) comprising a silicone foam ([0018]), by (i) injecting into the mold a mixture comprising a silicone gel and gas bubbles ([0032] and claims 19 and 29].) and (ii) rotating the mold to homogenize the mixture.
SCHUUSSLER teaches a silicone foam and the use a silicone gel, but is silent on the specific use of 1) the foam being a combination of silicone gel and bubbles and 2) the step of rotating the mold to homogenize the mixture.
In the same field of endeavor, breast implants, FORSELL, teaches the chamber is filled with silicone or any other gel-like material, with bubbles dispersed therein [0028]. FORSELL teaches this for the benefit of producing the material in order have material that resembles human material, such as collagen [0028]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SCHUESSLER, by having the filler material be silicone gel with 
SCHUESSLER and FORSELL are silent as to rotating the mold to homogenize the mixture. In the same field of endeavor, molding, SCHORGHUBER (U.S. 5,865,237) teaches the rotation of the mold homogenizes the powder foam in the mold (11) [Col. 6, lines 35-37]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SCHUESSLER and FORSELL, by rotating the mixture in the mold, as suggested by SCHORGHUBER, in order to homogenize the material [Col. 6, lines 35-37] and control desirable parameters during the fabrication [Col. 32-33].
Regarding claim 4, SCHUESSLER teaches: wherein rotating the mold comprises rotating the mold about three axes (SCHUESSLER teaches the closed mold (100) is rotated about two or more axes [0026], which includes three axes and meets the claimed limitation.).
Regarding claim 5, SCHUESSLER teaches: wherein rotating the mold comprises rotating the mold in a predefined sequence of rotations that specifies respective rotation axes and rotation speeds (SCHUESSLER teaches the shell may be formed in multiple steps by a sequence of thin layers such that the finished produce exhibits no distinct layers [0093]. SCHUESSLER teaches the silicone elastomer is rotated and allowed to cure as the arms of the rotational molding machine rotate around their axes and rotating the mold at different speeds can compensate for different viscosities of the inserted materials [0089], indicating that the mold can be rotated in a predefined sequence and at specific axes and speeds. If additional wall thickness is desired for the shell, the steps may also be repeated and the rotational molding process may be done in multiple stages or steps, with each step adding more material [0089].).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuessler (U.S. PGPUB 2003/0018387), hereinafter SCHUESSLER, Forsell (U.S. PGPUB 2009/0210056), hereinafter FORSELL, and Schörghuber et al. (U.S. 5,865,237), hereinafter SCHORGHUBER as applied to claim 1 above, and further in view of Yoneyama et al. (U.S. 7,517,923), hereinafter YONEYAMA, as evidenced by Cha et al. (U.S. PGPUB 2008/0226715), hereinafter CHA.
Regarding claim 2, SCHUESSLER, FORSELL and SCHORGHUBER teach all the limitations as stated above, including rotating the mold to homogenize a resulting mixture (SCHORGHUBER (U.S. 5,865,237) teaches the rotation of the mold homogenizes the powder foam in the mold (11) [Col. 6, lines 35-37]). SCHUESSLER, FORSELL and SCHORGHUBER are silent as to injecting a hydrolyzed silicone with carbonate. In the same field of endeavor, molding, YONEYAMA teaches a mixture of a hydrolyzate with a composition comprising silicone compounds [Col. 3, lines 50-60]. YONEYAMA further teaches that the mixture can also contain sodium bicarbonate to the mixture [Col. 9, lines 18-23; Col 9, lines 45-46], which would inherently create air bubbles [Col. 9, lines 43-45]. Furthermore, as evidenced by CHA, when an 
Regarding claim 3, YONEYAMA further teaches: wherein mixing the carbonate comprises mixing sodium bicarbonate ([Col. 9, lines 18-23; Col 9, lines 45-46]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.M./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748